Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-11 is the inclusion therein of the limitations of detecting, by a sensor, a non-printable area of the print medium where the print medium placed on the transport belt and the print head are configured to come into contact with each other; and printing an image indicated by image data assigned to one nozzle group by another nozzle group different from the one nozzle group, in printing with respect to an adjacent area which is an area of which a length in the transport direction corresponds to a length of a nozzle row of the print head, and is a printable area adjacent to the non- printable area detected by the sensor in the transport direction. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent 8,419,144 to Castillo et al. (col.12, lines 6-11) is considered to be the closest prior art which discloses the controller (120) may activate the positioning device (430) to move the media transport path relative to the printhead (224).  After the printing system (102) prevents the nonconforming media (132; non-printable area) from contacting the printhead (224), the printing system (102) resumes printing images on the conforming media (printable area). However, Castillo et al. does not disclose printing an image indicated by image data assigned to one nozzle group by another nozzle group different from the one nozzle group, in printing with respect to an adjacent area which is an area of which a length in the transport direction corresponds to a length of a nozzle row of the print 
U.S. Patent Application Pub. No.2008/0238959 to Kato et al. (¶ [0082], [0083]) is also considered to be pertinent prior art which discloses an image recording apparatus improves the operating efficiency while preventing trouble due to the contact of a recording medium with a discharging surface of a recording head.  A distance sensor (10) for detecting the distance of the leading edge of a sheet from a conveying surface is provided upstream from the inkjet head in the conveying direction of the sheet. When the distance of the sheet (70) is within the fourth predetermined range of more than or equal to the third distance, the recording stop unit (68) stops the control of the inkjet heads (2) by the discharging control unit (66) so that ink droplets do not land on the sheet 70 (non-printable area).  Therefore, the sheet 70 can be prevented from jamming even when it lifts from the conveying surface (9) to an extent such that the problem of lifting cannot be solved by changing the gap between the discharging surface (2a) and the conveying surface (9). A gap control unit controls a frame moving mechanism to move the inkjet head up so that a gap between the discharging surface and the conveying surface increases when the distance detected by the distance sensor is above a first distance, and the gap distance may be increased by different amounts depending on the distance detected by the distance sensor. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

September 27, 2021